Citation Nr: 0303263	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  95-12 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

2.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

3.  Entitlement to service connection for arthritis of the 
left elbow, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

4.  Entitlement to service connection for arthritis of the 
left shoulder, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

5.  Entitlement to service connection for arthritis of the 
left wrist, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

6.  Entitlement to service connection for arthritis of the 
back, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

7.  Entitlement to service connection for arthritis of the 
left hip, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.

8.  Entitlement to service connection for arthritis of the 
neck, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980, and from March 1981 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded by the 
Board in January 1999 and January 2001 for further 
development; it was most recently returned to the Board in 
January 2003.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the left leg, left 
knee, left elbow, left shoulder, left wrist or low back.

2.  The arthritis of the veteran's left hip was not caused or 
chronically worsened by his service-connected trimalleolar 
fracture of the left ankle.

3.  The arthritis of the veteran's cervical spine was not 
caused or chronically worsened by his service-connected 
trimalleolar fracture of the left ankle.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the left leg, left 
knee, left elbow, left shoulder, left wrist or low back that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).

2.  Arthritis of the left hip is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

3.  Arthritis of the cervical spine is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has arthritis of his left leg, 
left knee, left elbow, left shoulder, left wrist, low back, 
left hip and cervical spine which was caused or chronically 
worsened by his service-connected trimalleolar fracture of 
the left ankle.

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the  VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629 (Aug. 29, 2001).

The Board notes that the RO, in denying service connection 
for the disabilities listed on the title page of this action, 
initially considered these claims on the merits.  After 
review of the record, the Board further concludes that VA's 
duties under the VCAA and the new regulations have been 
fulfilled. 

The record reflects that the veteran was provided in February 
1995 with notice of the January 1995 rating decision which 
denied entitlement to service connection for the disabilities 
at issue.  The veteran was provided with a statement of the 
case in April 1995 which notified the veteran of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran was notified of the VCAA in the Board's January 
2001 remand, and the record reflects that he was provided 
with the text of the regulations implementing the VCAA in the 
November 2002 supplemental statement of the case.  Moreover, 
in an August 2000 supplemental statement of the case, the 
veteran was notified of what evidence was necessary to 
substantiate his claim, namely evidence showing that he 
currently has arthritis which is related to his service-
connected left ankle disability.  The Board notes that the 
veteran was provided in February 1999 with the appropriate 
forms for authorizing VA to obtain medical records on his 
behalf, and that he was advised at that time to complete and 
return the forms if he wanted VA to obtain any such records; 
he was also informed that VA would obtain any medical records 
maintained by a VA medical facility.  In a March 2001 letter 
from the RO to the veteran, the veteran was again provided 
with the appropriate forms for identifying the providers of 
any VA or non-VA health care whose records he wished VA to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Based on the procedural history of this case outlined above, 
it is the conclusion of the Board that VA has no outstanding 
or unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the statements of the case and supplemental statements of the 
case informed the veteran of the information and evidence 
needed to substantiate his claims, and that the veteran is 
aware, through the February 1999 and March 2001 letters, of 
what evidence VA is responsible for obtaining and what 
evidence he is responsible for submitting.  It is clear from 
submissions by and on behalf of the veteran that he is 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran, or that reasonable efforts 
have been made to secure such records.  In this regard the 
Board notes that the veteran has identified Shenandoah Valley 
Physical Therapy as maintaining records pertinent to his 
claims.  The record reflects that the RO attempted to obtain 
records from that facility in July 2001, to no avail.  The RO 
informed the veteran in May 2002 that attempts to obtain 
records from Shenandoah Valley Physical Therapy had been 
unsuccessful, and also at that time suggested that the 
veteran contact the facility directly and request that it 
send any medical records to VA.  See 38 C.F.R. § 3.159(e) 
(2002).

The record reflects that the veteran was afforded VA 
examinations in connection with his claims in October 1994 
and October 2002.

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Factual background

Service medical records disclose that the veteran sustained a 
trimalleolar fracture of his left ankle, for which he 
underwent open reduction and internal fixation surgery in 
February 1987; X-ray studies of the left leg in March 1987 
showed no abnormal post-operative findings, although he later 
was noted to have arthritis affecting his left ankle.  In May 
1987, the veteran complained of low back pain.  The records 
show that he thereafter was involved in a motor vehicle 
accident in October 1987, following which he complained of 
neck and back pain; he was assessed with muscle strain of the 
thoracic and cervical spines.  An August 1988 treatment note 
documents a complaint of knee pain.

On file is the report of a November 1988 VA examination, at 
which time the veteran complained of pain in his lower back, 
left hip and left knee.  The examiner noted that the veteran 
limped, and that he exhibited slight tenderness of the 
lumbosacral spine.  Physical examination of the veteran's low 
back, left hip and left knee was otherwise normal, and X-ray 
studies of the lumbar spine were negative for any 
abnormalities.  The veteran was diagnosed with, inter alia, 
mild low back strain.

In a December 1988 rating decision, service connection for 
residuals of a left fibula fracture (claimed as a broken left 
ankle and leg) was granted.

In several statements on file, the veteran argues that he has 
arthritis affecting his left leg, left hip, left knee, left 
shoulder, left elbow, left wrist, neck and back.  He contends 
that the arthritis spread from the arthritis affecting his 
service-connected left ankle disability, or that the 
alteration in his gait caused by his left ankle disability 
caused the referenced joints to develop arthritis.  He 
indicated that a physician had told him that arthritis would 
spread throughout his body in the future.  The veteran also 
alleged that a November 1997 accident (in which later records 
show that his neck may have been injured), was secondary to 
his left ankle giving way.

VA treatment records on file are negative for any pertinent 
complaints, finding or diagnosis concerning the veteran's 
left leg, left knee, left hip, left elbow, left shoulder, 
left wrist, low back or cervical spine.

In a September 1994 statement, G.T.G., M.D., indicated that 
he had recently examined the veteran.  He noted that since 
the left ankle fracture in service, the veteran had 
experienced left ankle pain which had affected his gait.  Dr. 
G. concluded that the veteran currently had symptoms 
suggestive of arthritic changes in the left knee, left hip 
and low back.

The veteran was afforded a VA examination in October 1994, at 
which time he asserted that he had arthritis affecting his 
left hip, left shoulder, left wrist, left elbow, neck and 
back, which he believed was secondary to his left ankle 
disability.  Physical examination of the left hip, left knee, 
cervical spine and low back was essentially normal.  X-ray 
studies of the left shoulder showed that the joint spaces 
were well-maintained, without any pathology.  X-ray studies 
of the lower back showed hypoplastic sacrum with L5 below the 
iliac crest line, with minimal rotation of the lumbar spine 
to the left.  The examiner diagnosed normal left knee, left 
hip, left shoulder and back, and he essentially concluded 
that there was no etiological relationship between the 
veteran's service-connected left ankle disability and his 
multiple joint complaints.  The examiner noted that the 
veteran was unable to define any of his reported knee, hip or 
back symptoms, and the examiner described the back and neck 
complaints as strictly of muscular origin.

On file are private medical records for November 1997 to 
October 1999, which show that the veteran reported sustaining 
a left collar bone fracture when he was 17 years of age; 
chest X-ray studies showed the presence of an old healed 
fracture of the left clavicle.  The records show that the 
veteran sustained a comminuted fracture of the right tibia in 
November 1997 in a work-related accident; he did not 
implicate his left ankle in describing the accident, and 
reported that his left ankle was doing fine at that time.  
The records show that the veteran also complained of neck 
problems, which his treating physician suggested represented 
an injury to the neck occurring at the same time that he 
injured his right leg in November 1997; X-ray studies of the 
neck showed the presence of minor degenerative changes.

In December 1997, the veteran filed a claim for secondary 
service connection for right leg disability; his claim was 
denied in an unappealed April 1998 rating decision.

Of record is the report of a March 1998 VA examination, at 
which time examination of the left knee was negative for any 
identified abnormalities.  The veteran reported that the 
November 1997 injury to his right leg was caused when his 
left ankle gave way.

On file are records dated from February 1999 to March 2001 
associated with a Workers' Compensation Claim filed by the 
veteran in association with the November 1997 injury to his 
right lower extremity.  The records indicate that the veteran 
was granted a partial disability award based on that 
incident.  The records also included the report of a December 
1998 private medical examination submitted by the veteran, 
which notes that the veteran had neck pain which he claimed 
had existed since the November 1997 incident; physical 
examination disclosed the presence of radicular neck pain.

On file is the report of an October 2002 VA examination of 
the veteran, at which time the examiner explained that he had 
reviewed the claims files, including the September 1994 
statement by Dr. G.T.G.  On examination, the veteran denied 
any left wrist complaints, and reported that the pain in his 
left shoulder, left hip, left knee, back and neck was 
intermittent in nature.  Physical examination of the left 
knee, left shoulder and left elbow disclosed no identified 
abnormalities.  Examination of the left hip was normal except 
for some questionable discomfort on passive range of motion 
testing and a leg length discrepancy which the examiner 
attributed to the veteran's November 1997 right leg injury.  
Examination of the cervical spine revealed the presence of 
discomfort at the base of the veteran's neck, but was 
otherwise normal.  Examination of the lower back revealed a 
pelvic tilt to the right due to a leg length discrepancy, but 
was otherwise normal.  X-ray studies of the left hip revealed 
minimal degenerative changes.  X-ray studies of the cervical 
spine revealed minimal degenerative changes at the C6-C7 
level, with anterior marginal osteophytes.  X-ray studies of 
the lumbar spine were normal, except for developmental 
abnormalities.  X-ray studies of the left knee were normal.  
The examiner diagnosed non-service-connected degenerative 
osteoarthritis of the left hip, and non-service-connected 
degenerative osteoarthritis of the cervical spine at C6-C7.  
The examiner also diagnosed normal lumbar spine, left knee, 
left shoulder, left elbow and left wrist.  The examiner 
concluded that there was no relationship between the 
veteran's current joint complaints and his service-connected 
left ankle disability, and that the veteran's left hip and 
neck arthritis was not related to the left ankle disability.  
He also concluded that there was no relationship between the 
veteran's November 1997 accident and his left ankle 
disability.  With respect to Dr. G.'s September 1994 
correspondence, the examiner was of the opinion that Dr. G. 
did not support or substantiate the contentions he made in 
that correspondence.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  



I.  Left leg, left knee, left elbow, left shoulder, left 
wrist and back

There is no medical evidence on file at any point suggesting 
the presence of arthritis of the left leg (other than for the 
left ankle, for which service connection is already in 
effect), left elbow, left shoulder or left wrist.  Moreover, 
while Dr. G.T.G., in September 1994, concluded that the 
veteran's clinical presentation was suggestive of arthritis 
affecting his left knee and back, he notably did not diagnose 
the veteran with arthritis, or base his opinion on the 
results of any diagnostic studies.  Moreover, X-ray studies 
of the left knee and back since service, and as recently as 
October 2002, have consistently demonstrated the absence of 
any arthritis in the above joints, and the October 2002 VA 
examiner specifically addressed Dr. G.'s opinion, noting that 
it was unsubstantiated.  As the October 2002 examiner's 
opinion was based on a review of the claims files, including 
Dr. G.'s September 1994 opinion, and as the opinion is 
supported by X-ray studies showing no evidence of arthritis 
affecting the veteran's left knee or back, the Board finds 
the October 2002 examiner's opinion to be of greater 
probative value than Dr. G.'s September 1994 opinion as to 
whether the veteran has arthritis affecting his left knee or 
back.

In short, there is no competent evidence of record showing 
that the veteran experiences arthritis of his left leg, left 
knee, left elbow, left shoulder, left wrist or back.  While 
the veteran himself has asserted that the above joints are 
affected by arthritis, since there is no indication that the 
veteran is qualified through education, training or 
experience to offer medical diagnoses, as a layperson his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45,620, 45,630 (codified at 
38 C.F.R. § 3.159(a)(1) (2002). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran 
currently has arthritis of his left leg, left knee, left 
elbow, left shoulder, left wrist or back, his claims for the 
above disabilities must be denied.

II.  Left hip and neck

Although the veteran has been diagnosed with arthritis 
affecting his left hip and cervical spine, the October 2002 
medical examiner, after reviewing the veteran's claims files, 
concluded that the arthritis of the left hip and cervical 
spine were not etiologically related to the veteran's 
service-connected left ankle disorder.  This opinion is 
consistent with the opinion provided in the October 1994 VA 
examination report.  The Board moreover notes that the 
veteran's treating physicians have suggested that the 
veteran's cervical spine problems were caused by the November 
1997 accident.

The Board acknowledges the veteran's contention that his 
service-connected left ankle disorder caused the November 
1997 accident in which his neck was purportedly injured.  The 
Board notes, however, that medical records prepared 
contemporaneously with the event do not record any mention by 
the veteran of his left ankle disability as responsible for 
the accident, and in fact document his contention that his 
left ankle was fine.  The record shows that the veteran first 
reported that his left ankle was responsible for the November 
1997 accident at his March 1998 VA examination following the 
filing of his claim for service connection for right leg 
disability.  Since contemporaneous medical records do not 
support the veteran's current version of how the November 
1997 accident occurred, and as the October 2002 examiner in 
any event found no evidence to support a link between the 
November 1997 accident and the veteran's left ankle 
disability, the Board finds the veteran's statements 
concerning his left ankle giving way in November 1997 to lack 
probative value.

In short, the only evidence in the instant case supportive of 
the veteran's claims consists of the lay statements of the 
veteran himself.  However, as noted before, the veteran is a 
layperson, and as such his statements as to medical diagnosis 
or causation do not constitute competent medical evidence.  
Espiritu, supra, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1)).  In addition, 
as described above, his current account of the November 1997 
accident lacks probative value.  Moreover, while he alleges 
that he was told by a physician that his left ankle arthritis 
would eventually spread to his other joints, his account of 
what his physicians purportedly said, filtered as it is 
through the sensibilities of a layperson, do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, as the October 1994 and October 2002 VA medical 
opinions conclude that there is no etiological connection 
between the veteran's left hip and cervical spine arthritis 
and his service-connected left ankle disorder, and as the 
only evidence in favor of the veteran's claim consists of his 
own lay statements, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for arthritis of the left hip and cervical spine.  
His claims are therefore denied.


ORDER

Entitlement to service connection for arthritis of the left 
leg, claimed as secondary to a service-connected trimalleolar 
fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the left 
knee, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the left 
elbow, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the left 
shoulder, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the left 
wrist, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the back, 
claimed as secondary to a service-connected trimalleolar 
fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the left 
hip, claimed as secondary to a service-connected trimalleolar 
fracture of the left ankle, is denied.

Entitlement to service connection for arthritis of the neck, 
claimed as secondary to a service-connected trimalleolar 
fracture of the left ankle, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

